          Case 1:20-cr-00708-KWR Document 2 Filed 02/26/20 Page 1 of 4              FILEE
                                                                         UNITED STATES DISTRtCT CO,;'r-lT
                                                                          ALBUQUERQUE, NEW MEXICO


                            IN THE I.INITED STATES DISTRICT COURT                   FEB   2 62020

                              FOR THE DISTzuCT OF NEW MEXICO                 MITCHELL R. ELFERS
                                                                                   CLEHK
LINITED STATES OF AMERICA,                       )
                                                 )
               Plaintiff,                             czuMrNArNoA- ?C& KUJ(
         vs.                                          Counts I and2:18 U.S.C. $ 242:
                                                      Deprivation of Rights;

ANTHONY BUNTYN,                                       Count 3: 18 U.S.C. $ 1512(b)(3):
                                                      Tampering With a Witness, Victim or an
               Defendant.                             Informant.



                                        INDICTMENT
The Grand Jury Charges:

                                            Introduction


At all times relevant to this indictment:

        1.     The defendant, ANTHONY BUNTYN, worked as a prisoner transport officer for

Prisoner Transportation Services of America ("PTS"), a company that local jails and prisons

throughout the United States would hire to transport detainees who had been arrested pursuant to

out-of-state warrants and needed to be transported back to the states issuing the warrants.

               ANTHONY BUNTYN was in charge of a prison transport from on or about

March 18,2017, through March 30,2017, that traveled from Tennessee through the western

United States, and back to Tennessee.

       3.      By the time the prison transport reached Socorro County, New Mexico,

ANTHONY BUNTYN was responsible for nine detainees and one federal inmate.
          Case 1:20-cr-00708-KWR Document 2 Filed 02/26/20 Page 2 of 4




        4.     W.Y., A.S., S.K., and J.P. were four of the detainees entrusted to ANTHONY

BUNTYN's care in his official capacity    as a prisoner transport officer.

        5.     Paragraphs one through four are incorporated by reference in the counts below.

                                              Count   1



        On or about March 26, 2017, in Socorro County, in the District of New Mexico, the

defendant, ANTHONY BUNTYN, while acting under color of law,              willfully deprived detainee

W.Y. of the right, secured and protected by the Constitution and laws of the United States, to be

free from deprivation of liberty without due process of law, which includes the right to be free

from unreasonable force from a prisoner transport officer. Specifically, Defendant ANTHONY

BUNTYN repeatedly tased detainee W.Y., without legal justification, while W.Y.                   was

handcuffed. This offense involved the use of a dangerous weapon and resulted in bodily injury

to W.Y.

       In violation of 18 U.S.C. S 242.

                                              Count 2

       On or about March 26, 2017, in Socorro County, in the District of New Mexico, and

elsewhere, the defendant, ANTHONY BUNTYN, while acting under color                 of law, willfully

deprived detainees, including detainees A.S., W.Y., S.K., and J.P., and other detainees being

transported in the PTS van, of the right, secured and protected by the Constitution and laws       of

the United States, to be free from deprivation of liberty without due process of law, which

includes the right to be free from a prison transport officer's deliberate indifference to conditions

of confinement that pose a substantial risk of serious harm to detainee health or safety. This

offense resulted in bodily intury to detainees A.S., W.Y., S.K., and J.P.
          Case 1:20-cr-00708-KWR Document 2 Filed 02/26/20 Page 3 of 4




       In violation of 18 U.S.C .   S   242.

                                               Count 3

       Between on or about March 26,2017, and March 29,2017, in the District of New Mexico

and elsewhere, the defendant,   ANTHONY BUNTYN, did knowingly use intimidation against

and threaten another person, and attempted to use    intimidation against and threaten another

person, with the intent to hinder, delay, and prevent the communication to a federal law

enforcement officer of truthful information relating to the commission and possible commission

of a federal offense. Specifically, ANTHONY BUNTYN knowingly used intimidation against

and threatened, and attempted to use intimidation against and threaten, detainees being

transported in the PTS van with retaliation if they reported the conduct described in Counts One

and Two, which occurred in the District of New Mexico.

       In violation of 18 U.S.C. $1512(bX3).

                                               A TRUE BILL

                                               lsl


JOHN C. ANDERSON




KIMBERLY BRAWLEY
Assistant United States Attorney


ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division, U.S. Department of Justice
              Case 1:20-cr-00708-KWR Document 2 Filed 02/26/20 Page 4 of 4




 Crimlnal Section, Civil Rights Division


       RA GILSON
  rial Attomey
 Criminal Section, Civil Rights Division



 Assistant United States Attorney
J!4q-   o2t21t2o 11:z7AN1
